EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (clams 1-14) in the reply filed on August 30, 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Gitlin on September 17, 2021.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 15-17 directed to an invention non-elected without traverse.  
Accordingly, claims 15-17 been cancelled. In addition, claim 9 has been canceled.
1. (Currently amended) A pipette controller comprising:
a pipette holder adapted to operatively connect a pipette to the pipette controller;
a pump having a vacuum port and a pressure port, the pump pneumatically connected to the pipette holder;
an aspirate valve that controls airflow between the vacuum port and the pipette holder;
a dispense valve that controls airflow between the pressure port and the pipette holder;
a piston chamber;
an aliquot dispense pump including a piston having a shaft that extends into the piston chamber, the shaft defining a stroke length; and
an aliquot check valve that connects the pipette holder and the aliquot dispense pump; wherein
the aliquot check valve opens to allow airflow into the pipette holder upon engagement of the aliquot dispense valve;
a piston chamber pressure sensor that determines air pressure inside the piston chamber;
an atmospheric pressure sensor that determines atmospheric air pressure; and
a pipette pressure sensor that determines pipette air pressure.
10 (Currently amended). The pipette controller of claim [[9]] 1, wherein:
the pipette controller corrects the number of steps required for a selected aliquot volume based on the air pressure of at least one of the piston chamber pressure sensor, the atmospheric pressure sensor, or the pipette pressure sensor.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner considers WO 2009/067834 to Gredig, US 5,090,255 to Kenney, and US 4,459,267 to Bunce et al., to be the closest prior art.  However, none of these references teach or fairly suggest the invention as set forth in amended claim 1, above. In particular, a piston chamber pressure sensor that determines air pressure inside the piston chamber;
an atmospheric pressure sensor that determines atmospheric air pressure; and a pipette pressure sensor that determines pipette air pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798